UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6795


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ROSHAUN REID,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:04-cr-00353-CMC-1)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid has noted an appeal from the district court’s order

construing his motions to produce the record, to correct, and to dismiss as brought under

28 U.S.C. § 2255 (2012) and dismissing them as successive and denying his motion for

reduction of sentence pursuant to section 404 of the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222 (2018).

       The portion of the district court’s order construing Reid’s motions as § 2255

motions and dismissing them as successive is not appealable unless a circuit justice or

judge issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Reid has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

this portion of the appeal.



                                             2
       With respect to the portion of the district court’s order denying Reid’s motion

under the First Step Act of 2018, we confine our review to the issues raised in the

Appellant’s brief.    See 4th Cir. R. 34(b).     Because Reid’s informal brief does not

challenge the basis for the district court’s disposition, Reid has forfeited appellate review

of the court’s ruling. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm this portion of the district

court’s order.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     DISMISSED IN PART,
                                                                     AFFIRMED IN PART




                                             3